Citation Nr: 1609120	
Decision Date: 03/08/16    Archive Date: 03/15/16

DOCKET NO.  12-05 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for right shoulder recurrent dislocation with degenerative arthritis of the AC and glenohumeral joint.

2.  Entitlement to an initial compensable evaluation for scar, status post surgery, right shoulder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to July 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

A hearing was held on July 16, 2015, in San Antonio, Texas, before Kathleen K. Gallagher, a Veterans Law Judge (VLJ), who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Reason for Remand:  To schedule the Veteran for a contemporaneous VA examination.

The Veteran contends that he is entitled to a to an evaluation in excess of 20 percent for right shoulder recurrent dislocation with degenerative arthritis of the AC and glenohumeral joint and an initial compensable evaluation for scar, status post surgery, right shoulder.  At the July 2015 Board hearing, the Veteran testified that his right shoulder disability with scar had worsened since his most recent VA examination of the joint.  The Court of Appeals for Veterans Claim (Court) has held that a Veteran is entitled to a new VA examination where there is evidence, including his statements, that the disability has worsened since the last VA examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  The Court has also held that VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  On remand, the Veteran should be scheduled for a VA examination to determine the current severity of his service-connected right shoulder recurrent dislocation with degenerative arthritis of the AC and glenohumeral joint and right shoulder scar. 

At the July 2015 Board hearing, the Veteran testified that while he continues to receive treatment through VA, he has not received treatment with regard to his right shoulder disorders since February 2012.  As the most recent VA treatment record in the claims file dates from February 2012, further action to obtain additional VA treatment records need not be taken unless the Veteran indicates that he has undergone any relevant treatment since February 2012. 

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran to undergo a VA joints examination with an appropriate medical professional to determine the current severity of his service-connected right shoulder disorder with scar.  All indicated studies, including range of motion studies using a goniometer, must be conducted, and all findings must be reported in detail.  The claims file should be made available and reviewed by the examiner in conjunction with conducting the examination.  The examiner must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand, and any electronic records, were reviewed in connection with this examination. 

a.  The examiner must conduct full range of motion studies of the right shoulder and document findings in terms of degrees.  If there is clinical evidence of pain on motion, the examiner must indicate the specific degree of motion at which such pain begins.

b.  The examiner must then provide specific findings as to the range of motion of the right shoulder after three repetitions of movement, and state whether there is additional functional impairment due to pain, weakness, excess fatigability, and/or incoordination.  Any additional loss of range of motion upon repetitive motion testing should be noted in terms of degrees of motion lost as well as additional symptomatology which results, to the extent possible.  If such information cannot be feasibly determined, the examiner must explain why this information cannot be provided.

c.  Then, after reviewing the Veteran's complaints and medical history, and requesting further detail from the Veteran, provide an opinion regarding whether there is additional functional impairment due to pain, weakness, excess fatigability, and/or incoordination during flare-ups.  The Veteran's reports of the effects, frequency and duration of flare-ups should be recorded with as much specificity as possible.  Any additional loss of range of motion of the Veteran's right shoulder during flare-ups should be noted in terms of approximate degrees of motion lost as well as additional symptomatology which results, to the extent possible.  If such information cannot be feasibly determined, the examiner must explain why this information cannot be provided.

d.  Report the number, location, and nature of the Veteran's post-surgical right shoulder scar(s).  Additionally, include the size of the scar(s) and describe whether any such scar is painful (by report and by observation) and/or unstable, deep or superficial, and linear or non-linear.
 
The examiner must include in the examination report the rationale for any opinion expressed.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

2.  Thereafter, conduct any additional development deemed necessary, then readjudicate the claims for an evaluation in excess of 20 percent for right shoulder recurrent dislocation with degenerative arthritis of the AC and glenohumeral joint and an initial compensable evaluation for post-surgical right shoulder scar in light of all additional evidence received.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




